Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 20, 26, 28 and 52-59 are pending.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Scott Woodhouse on 9/23/2021.

REPLACE	Claim 1, line 4, “
    PNG
    media_image1.png
    18
    126
    media_image1.png
    Greyscale
” WITH --
    PNG
    media_image2.png
    14
    66
    media_image2.png
    Greyscale
 thereof—

Amendments to claims and Applicants persuasive arguments overcome the previously presented rejections. 

Claims 1-4, 20, 26, 28 and 52-59 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625